ORDER DISMISSING APPEAL
This matter having come on regularly to be heard before the court sitting En Banc on the 9th day of November, 1944, on the motion of respondent to dismiss the appeal herein taken by Margaret Helard, and the court having heard and considered the matter and having thereafter entered an order filed herein November 29, 1944 (which order is hereby referred to as pertaining to the substance of this order); and it further appearing that by the order above mentioned the appellant, Margaret Helard, was ordered to return to the state of Washington and to the jurisdiction of the superior court for Kitsap county on or before the 3d day of January, 1945, the minor children of herself and respondent, Louie Helard, and that it was further provided by the order that, if the children of the parties to this action should not be so returned to the jurisdiction referred to on or before January 3, 1945, appellant's appeal to this court then here pending would be dismissed;
And the above-entitled action having come on again regularly to be heard before this court sitting En Banc on the 4th day of January, 1945, and it then appearing that the minor children of the above-named parties to this action have not been returned to the jurisdiction of the superior court of the state of Washington for Kitsap county on or prior to January 3, 1945, or at all, and the matter having been on the 4th day of January, 1945, by this court taken under advisement;
NOW, THEREFORE, IT IS BY THE COURT ORDERED that the appeal of Margaret Helard in the above-entitled matter be and the same is hereby dismissed.
Dated this 5th day of February, 1945.
BEALS, C.J., MILLARD, STEINERT, BLAKE, ROBINSON, SIMPSON, JEFFERS, GRADY, JJ.